Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed 08/24/2021 is acknowledged.
	Claims 1, 42, 48, 57-60, 63 have been amended.
	Claims 2-34, 35-40, 43-47, 49, 52 are cancelled.
	Claims 1, 41-42, 48, 50-51, 53-63 are being considered on the merits.
	The Double Patenting rejection of claims 1, 35, 41-42, 48, 50-63 over claims 1-25 of U.S. Patent No. 10,321,705 is withdrawn per Terminal Disclaimer filed 08/24/2021.
	The rejection of claim 52 under 35 U.S.C. 112(a)(description and scope of enablement) is withdrawn per claim cancellation. 
	The rejection of claims 35 and 52 under 35 U.S.C. 112(b) is withdrawn per claim cancellations. 
Examiner’s Statement of Reasons for Allowance
	The closest prior art is Tetrick et al. (US 2014/0356507) disclosing an egg substitute comprising Garbanzo flour, fava bean flour, acacia gum and xanthan gum. While among the list of useful flours; mung bean is mentioned, there is no mention of a mung bean protein composition.
	The presently claimed mung bean protein composition is a  composition comprising protein of at least 60% by weight. The protein composition comprises globulin protein including 8S mung bean proteins of at least 50% by weight. The composition comprises a phosphate selected from the group consisting of disodium phosphate, sodium hexametaphosphate  and tetrasodium pyrophosphate.  The mung 
	Claims 1, 41-42, 48, 50-51, 53-63 are novel and nonobvious. Claims 1, 41-42, 48, 50-51, 53-63 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HAMID R BADR/Primary Examiner, Art Unit 1791